458 So. 2d 439 (1984)
Thressia IVEY, Appellant,
v.
HULL & COMPANY, INC., a Florida Corporation, Appellee.
No. 84-377.
District Court of Appeal of Florida, Second District.
November 14, 1984.
Bonnie L. Earley Freeman of Chambers & Salzman, P.A., St. Petersburg, for appellant.
Maureen Emmet-Miller of Riden, Watson & Goldstein, P.A., St. Petersburg, for appellee.
LEHAN, Judge.
Notwithstanding the well presented argument on behalf of plaintiff we affirm the trial court's judgment for defendant notwithstanding the verdict. Defendant had furnished to the insurance broker who dealt with plaintiff an insurance application blank containing the name of defendant as "Insurance & Reinsurance Intermediaries." Under the facts of this case the broker did not thereby become an agent of defendant or have apparent authority from defendant to issue on behalf of defendant an automobile insurance policy to plaintiff. See AMI Insurance Agency v. Elie, 394 So. 2d 1061, 1062 (Fla. 3d DCA 1981).
Affirmed.
RYDER, C.J., and DANAHY, J., concur.